Citation Nr: 0415759	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  02-15 213A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for cold injury residuals 
of both feet.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran had active service from November 1978 to October 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

The veteran appeared before the undersigned Acting Veterans 
Law Judge at a Travel Board Hearing at the Newark, New Jersey 
RO in December 2003.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The veteran incurred cold weather injury to both feet 
during service.

3.  The veteran currently has residuals of cold injury of 
both feet.


CONCLUSION OF LAW

The criteria to establish a claim for service connection for 
cold injury residuals of both feet have been met.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R.        §§ 
3.102, 3.303, 4.104, Diagnostic Code 7122 (2003).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veteran Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced the VA's duty 
to assist a claimant in developing facts pertinent to his 
claim, and expanded the VA's duty to notify the claimant and 
his representative, if any, concerning certain aspects of 
claim development. VA promulgated regulations that implement 
these statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).

Review of the claims folder reveals compliance with the VCAA.  
By way of a May 2002 rating decision and a September 2002 
statement of the case, the RO provided the veteran and his 
representative with the applicable laws and regulations and 
gave notice as to the evidence needed to substantiate his 
claims.  Additionally, the RO sent the veteran a November 
2001 letter, explaining the notice and duty to assist 
provisions of the VCAA, including the respective 
responsibilities of VA and the veteran to identify and/or 
secure evidence, listed the evidence and asked the veteran to 
submit and authorize the release of additional evidence.  
Furthermore, the September 2002 statement of the case 
included the text of the relevant VCAA regulations 
implementing regulation.  Accordingly, the Board finds that 
the veteran has been afforded all notice required by statute.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

With respect to the duty to assist, the RO has obtained all 
available service medical and VA treatment records; obtained 
a VA medical examination; and scheduled a hearing.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  As he has 
received all required notice and assistance, the Board's 
present review of the claim will not result in any prejudice 
to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993)).

Factual Background

At his December 2003 Travel Board Hearing, the veteran and 
his representative provided evidence that the veteran was 
stationed in Norway in 1980 where he participated in cold 
weather training.

The veteran was removed from field operations because of cold 
weather injury to his feet as a result of defective boots.  
Service medical records reflect that the veteran received 
treatment for his feet for several days before he was 
returned to duty, and had continuing problems with his feet 
for the last two years of his active service.   

2001 VA treatment records relate treatment at the neurology 
clinic for pain, numbness and decreased sensation in both 
legs.  The veteran's condition was assessed in May 2001 as 
small fiber polyneuropathy secondary to cold exposure.  

A December 2001 VA cold injury protocol medical examination 
noted subjective complaints including numbness and tingling 
in the feet, particularly in the toes, pain and difficulty 
walking.  Objective findings were that both feet were cold to 
touch, pes planus, dry and scaly plantar skin and altered 
sensation.  The physician examiner's diagnosis was cold 
injury to feet with residuals.  

Legal Criteria

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service. 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000). Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  
Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

Analysis

The veteran alleges exposure to cold in service with 
resulting disability to his feet.  The Board finds that the 
evidence does support service connection for residuals of 
cold injury of both feet.  Service medical records document 
treatment for injuries related to cold weather exposure in 
March 1980 and VA medical examination diagnoses a current 
disability of cold injury residuals of both feet.  

The probative value and weight of the totality of the 
evidence is in such balance as to require resolution of any 
doubt in the veteran's favor.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 4.3.  Accordingly, the Board finds that the 
veteran's in service treatment for cold weather exposure, 
along with the veteran's current cold injury residuals, 
warrant service connection for residuals of cold injury.








ORDER

Service connection for cold injury residuals of both feet is 
granted.



	                        
____________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



